Citation Nr: 1016835	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-10 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to June 
1969.
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the Veterans 
Affairs (VA) Regional Office (RO) that denied the benefits 
sought on appeal.   

In an April 2007 VA Form 9 perfecting his appeal, the Veteran 
requested a Travel Board hearing at the RO.  However, in a 
subsequent statement received in October 2008, he indicated 
that he no longer wanted a Travel Board hearing.  
Accordingly, the Veteran's request for a hearing is 
considered to be withdrawn.  38 C.F.R. § 20.704(e) (2009).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus, 
type II. 

2.  The evidence of record is at least in equipoise as to 
whether the Veteran served in the Republic of Vietnam during 
the period from August 1967 to June 1969. 

3.  Resolving all doubt in the Veteran's favor, herbicide 
exposure is presumed. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, 
type II, have been met.  38 U.S.C.A. § 1110, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).

In order to establish service connection for a claimed 
disorder, there generally must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247 
(1999).

Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  Service 
connection may also be established for certain chronic 
diseases, including diabetes mellitus, which are manifested 
to a compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the Veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.307(a)(6)(iii) (2009).  

Service in the Republic of Vietnam means actual service in-
country in Vietnam during the above time period and includes 
service in the waters offshore, or service in other locations 
only if the conditions of service involved duty or visitation 
in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(2009).  

Parenthetically, the Board observes that, in a May 2008 
decision, the United States Court of Appeals for the Federal 
Circuit found that VA reasonably interpreted 38 U.S.C.A. 
§ 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii) as requiring 
the physical presence of a Veteran within the land borders of 
Vietnam (including inland waterways) during service, and that 
the receipt of the Vietnam Service Medal alone, did not 
establish service in Vietnam.  The United States Supreme 
Court declined to review the case, and the decision of the 
Federal Circuit in Haas v. Peake is now final.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Diseases which are associated with exposure to certain 
herbicide agents, including diabetes mellitus, will be 
considered to have been incurred in service if they are 
manifest to a compensable degree at any time after service 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.307(d), 
3.309(e) (2009).  The presumption of service connection may 
be rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2009).  
Moreover, an appellant who does not meet the statutory 
criteria for presumptive service connection based on 
herbicide exposure is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 309, 
314 (1993).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. §§ 3.303, 3.310.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
In this case, the record reflects that the Veteran was 
diagnosed with type 2 diabetes mellitus in June 2001 and has 
received private medical treatment for the disease since that 
time.  He now contends that his diabetes mellitus was caused 
by herbicide exposure incurred during his period of active 
service.  Specifically, the Veteran asserts that he was 
exposed to Agent Orange while serving in Nakhon, Thailand, in 
1969 and 1970.  In support of his claim, he has submitted a 
copy of a prior Board decision, dated in June 1999, which 
determined that there was sufficient evidence to support a 
finding that a different Veteran had been exposed to Agent 
Orange while in Thailand.  

As an alternate theory to support his claim for service 
connection due to herbicide exposure, the Veteran asserts 
that, while his overseas service primarily took place in 
Thailand, it also included a brief stint in the Republic of 
Vietnam.  In this regard, he has submitted a January 2006 
written statement from his long-time friend and former 
service member indicating that the Veteran was in Saigon in 
August 1969.

The Veteran's DD-214 indicates that he served in Thailand and 
was awarded the Vietnam Campaign Medal and Vietnam Service 
Medal.  The Board observes that members of the United States 
armed forces serving in Thailand between July 1965 and March 
1973 who served in direct support of operations in Vietnam 
were eligible for the Vietnam Service Medal.  Thus, the 
Veteran's receipt of that decoration, standing alone, does 
not show that he had actual in-country service in Vietnam.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

In contrast, the Veteran's personnel qualification record, 
which is included in the service personnel file that has been 
associated with the claims folder, expressly indicates that, 
from August 1967 to June 1969, he had overseas service in 
both Thailand and the Republic of Vietnam.

The Board recognizes that the aforementioned June 1999 Board 
decision granted service connection for diabetes mellitus 
based on herbicide exposure incurred in Thailand.  However, 
the Board observes that this prior decision does not pertain 
to the facts of the instant case.  Thus, it cannot be 
considered as competent evidence in support of the Veteran's 
claim.
Additionally, the Board observes that the Veteran has not 
provided competent evidence demonstrating actual exposure to 
herbicides in Thailand.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Nor has he shown that his diabetes mellitus was 
incurred in or aggravated in service or manifested to a 
compensable degree within one year of his discharge.  
Accordingly, the Board finds that service connection for that 
disorder is not warranted on a direct or presumptive basis.  
38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Significantly, however, the Veteran has presented credible 
lay evidence from a fellow service member indicating that his 
overseas service also included in-country visitation in the 
Republic of Vietnam.  Moreover, that service member's account 
is corroborated by the Veteran's personnel qualification 
record, which reflects that he served overseas in both 
Thailand and Vietnam.  

The Board acknowledges that the Veteran's Form DD-214 did not 
expressly indicate that he had in-country service in Vietnam.  
Nevertheless, the Board observes that particular service 
personnel record, which shows that he served overseas and was 
awarded the Vietnam Service Medal and Vietnam Campaign Medal, 
is not inconsistent with other evidence in his claims folder, 
specifically his personnel qualification record, which does 
demonstrate in-country service.  

In light of the foregoing, the Board finds that the evidence 
of record is at least in equipoise as to whether the Veteran 
was stationed in Vietnam at some point during the period from 
August 1967 to June 1969.  Resolving all doubt in favor of 
the Veteran, the Board concludes that he did, in fact, serve 
in Vietnam.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Veteran's 
currently diagnosed diabetes mellitus, type II is presumed to 
be due to his exposure to herbicides during active service.  
Ashley v. Brown, 6 Vet. App. 52 (1993); 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009).  Accordingly, service 
connection for diabetes mellitus, type II is warranted.




ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


